DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/15/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/19/2021 and 09/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2016/0161702) in view of Chang (2017/0176649, of record).

Regarding claim 1, Yang discloses a lens module (at least Figure 1) comprising: a lens barrel (10, lens barrel); and a lens group comprising a plurality of lenses (lenses depicted in Figure 1) received in the lens barrel (Figure 1); wherein: the lens group comprises a first lens (see Figure A, below), a second lens (see Figure A, below), a third lens (see Figure A, below), a fourth lens (see Figure A, below), and a fifth lens (see Figure A, below) which are sequentially stacked (Figure 1), the first lens is located closest to an object side of the lens module (Figure 1 is viewed to depict the object side at the top, and the image side at the bottom), and the fifth lens is located closest to an image side of the lens module (Figure 1 is viewed to depict the object side at the top, and the image side at the bottom); the fourth lens comprises a first surface facing the image side of the lens module (bottom side surface of the fourth lens); the first surface is convex with respect to the image side (bottom side surface of the fourth lens is depicted to be convex) and comprises a protruding portion (see Figure B, below; Examiner notes the protruding portion includes the convex portion along with the horizontal/flat portion of the fourth lens), an inclined portion surrounding the protruding portion (see Figure B, below), and a supporting portion surrounding the inclined portion (see Figure B, below; Examiner notes that since the flat portion supports 40, spacer, it is 
Yang fails to teach wherein the blocking region is coated with a light absorbing material. Yang and Chang are related because both teach a lens module.
Chang discloses a lens module wherein the blocking region is coated with a light absorbing material (Figures 1A and 1B, 162, light absorbing coating; [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yang to incorporate the teachings of Chang and provide and the blocking region is coated with a light absorbing material. Doing so would allow for further reduction of reflection of stray light so as to enhance the image quality.
[AltContent: textbox (Fourth lens)][AltContent: textbox (Third lens)][AltContent: textbox (Second lens)][AltContent: arrow][AltContent: textbox (Fifth lens)][AltContent: textbox (First lens)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    412
    522
    media_image1.png
    Greyscale

Figure A

[AltContent: textbox (Supporting portion)][AltContent: arrow][AltContent: textbox (Protruding portion)][AltContent: arrow][AltContent: oval][AltContent: textbox (Inclined portion)][AltContent: arrow]
    PNG
    media_image2.png
    368
    430
    media_image2.png
    Greyscale

Figure B

Regarding claim 2, the modified Yang discloses the lens module of claim 1, wherein: the blocking region is annular (Figure 1; Examiner notes that the lens is circular, and therefore the blocking region in the fourth lens would necessarily be circular/annular); and an inner diameter of the blocking region is greater than a light aperture of the lens group (Figure 1/Figure A).

Regarding claim 3, the modified Yang discloses the lens module of claim 2, wherein: the blocking region comprises a plurality of annular protrusions (Figure 4 depicts 23a, coupling groove, thereby providing the surface of the fourth lens which is overlapped by 40, spacer, with two protrusions surrounding 23a, coupling groove).

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (2016/0161702) in view of Chang (2017/0176649, of record) as applied to claim 1 above, and further in view of Takada (2016/0011415, of record).

Regarding claim 4, the modified Yang discloses the lens module of claim 1, but fails to teach wherein: a thickness of the light absorbing material is between 0.005 mm to 0.020 mm. The modified Yang and Takada are related because each teach a lens module
Takada discloses a lens module wherein a thickness of the light absorbing material is between 0.005 mm to 0.020 mm (Figure 3, 17, light shielding film; [0041] teaches a film thickness of 17, light shielding film, is from 10 to 40 micrometers, which includes the range from 10 to 20 micrometers, which falls within the claimed range).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Yang to incorporate the teachings of Takada and provide wherein: a thickness of the light absorbing material is between 0.005 mm to 0.020 mm. Doing so would allow for obtaining the necessary and sufficient light shielding property in a range where productivity is not lowered.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (2016/0161702) in view of Chang (2017/0176649, of record) as applied to claim 1 above, and further in view of Chiang (2017/0176649, of record).

Regarding claim 8, the modified Yang discloses the lens module of claim 1, but fails to teach further comprising at least one soma, wherein: the at least one soma is located between two adjacent lenses of the lens group. The modified Yang and Chiang are related because both teach a lens module.
Chiang discloses a lens module comprising at least one soma (Figure 5, [302, spacer; [0013] teaches 302, spacer, can be a SOMA to control the incoming light to obtain a good quality of image), wherein: the at least one soma is located between two adjacent lenses of the lens group (Figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Yang to incorporate the teachings of Chiang and provide at least one soma, wherein: the at least one soma is located between two adjacent lenses of the lens group. Doing so would allow for adequate control of incoming light to obtain a good quality image.

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2016/0161702) in view of Chiang (2004/0125470, of record), and further in view of Chang (2017/0176649, of record).


Yang fails to teach wherein the light blocking sheets are made of soma; and the blocking region is coated with a light absorbing material. Yang and Chiang are related because both teach a lens module.
Chiang discloses a lens module wherein the light blocking sheet is a soma (Figure 5, [302, spacer; [0013] teaches 302, spacer, can be a SOMA to control the incoming light to obtain a good quality of image).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yang to incorporate the teachings of Chiang and provide the light blocking sheets to be made of soma. Doing so would allow for adequate control of incoming light to obtain a good quality image.
The modified Yang fails to teach the blocking region is coated with a light absorbing material. The modified Yang and Chang are related because both teach a lens module.
Chang discloses a lens module wherein the blocking region is coated with a light absorbing material (Figures 1A and 1B, 162, light absorbing coating; [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yang to incorporate the teachings of Chang and provide and the blocking region is coated with a light absorbing material. Doing so would allow for further reduction of reflection of stray light so as to enhance the image quality.

Regarding claim 10, the modified Yang discloses the lens module of claim 9, wherein: the blocking region is annular (Figure 1; Examiner notes that the lens is circular, and therefore the blocking region in the fourth lens would necessarily be circular/annular); and an inner diameter of the blocking region is greater than a light aperture of the lens group (Figure 1/Figure A).

Regarding claim 11, the modified Yang discloses the lens module of claim 10, wherein: the blocking region comprises a plurality of annular protrusions (Figure 4 depicts 23a, coupling groove, thereby providing the surface of the fourth lens which is overlapped by 40, spacer, with two protrusions surrounding 23a, coupling groove).

Regarding claim 14, the modified Yang discloses the lens group of claim 13, further comprising at least one spacer (40, spacer), wherein: the at least one spacer is located between two adjacent lenses of the lens group (40, spacer, is provided between the fourth lens and the fifth lens), the at least one spacer maintains a predetermined interval between the two lenses (Figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872